DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. The applicant contests the following: (1) the “established” function of radiopaque markers in Salahieh is to locate electrodes or locations of flex circuit branches, (2) Khalil teaches that the RF antenna and tag are both in the header, but does not teach that the tag is integrated in the antenna, (3) the “established function” of the antenna of Khalil is different from the applicant’s, (4) one of ordinary skill would lack a motivation to identify location of RF antenna during fluoroscopy, (5) integration of a tag into the device of Khalil would be unnecessary, given that Khalil already has a tag, (6) Rogers does not suggest integration of radiopaque marker in antenna, and (7) the feedthrough, receiving device, connector and conductor are only generically identified.
Regarding (1), the examiner cites to Salahieh specifically because it discloses the integrative concept of a radiographic marker into a header element. Integration into any given header element enables more precise location of that element, be it an electrode, branching circuit element, or an antenna. Regarding (2 and 5), the examiner has clarified the integration of the tag of Khalil into the antenna of Khalil, supported by the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011143468 A2 to Salahieh et al, henceforth Salahieh and further in view of US 20170291029 A1 to Khalil et al, henceforth Khalil, and further in view of US 2012065503 to Rogers et al, henceforth Rogers.
Regarding claims 1, 12 and 13, Salahieh, which teaches implantable electrode assemblies, including those for stimulation devices and energy delivery systems 
integration of a radiographic marker into a particular element of the header, which is desirable for the reason stated above (i.e. precise location data).  
Salahieh in view of Khalil does not necessarily state “radiographic,” although Salahieh states radiopaque markers 55, in the shape of an “X” ([0229], Fig. 39C), it is ambiguous whether that solitary marker, with its binary meaning, can truly be classified as functionally graphic. However, Roger teaches a radiographic marker ([0055, 0065, 0081]). It would be obvious to one of ordinary skill in the art to incorporate the graphic signage as taught by Roger into the radiopaque conducting elements as taught by Salahieh in view of Khalil, as this would increase the amount of information the marker can convey (i.e. beyond 

Regarding claim 4, Salahieh teaches wherein said metal conducting element (electrodes 6) is made of a biocompatible metal ([0128]).

Regarding claim 6, Salahieh teaches, “additives blended [into the electrode material] to enhance radiopacity” ([0128]). If the electrodes are heavily doped with additives (whether over a cross-section, or its entire volume) then the metal conducting element comprises either a segment of the radiopaque marker, or is itself the radiopaque marker. In both cases, this would teach wherein said metal conducting element and said radiographic marker have a uniform thickness ([0128]). Salahieh further teaches wherein radiopaque markers are, “laid out next to, on top or below the electrodes” ([0128]). It would be obvious to one of ordinary skill in the art to combine the embodiments of Salahieh; that is, a cross-sectional segment of the metal conducting element should be materially radiopaque (i.e. doped with or formed of a radiopaque material) ([0128]); further, it should be coupled with a radiopaque or radiographic tag, which, as stated in the rejection of claim 1, can convey more information to an operator than merely the location of the tagged element.

Regarding claims 9-10, Salahieh in view of Khalil does not state a radiographic or alphanumeric symbol per se. However, Rogers states one embodiment in which the, “marker may be a sheet, plate, disc, or the like, with numbers, letters or symbols cut and punched out,” ([0055]; see also [0065]). Rogers further states that the marker may include “radiopaque representations of all alphanumeric characters,” ([0081]). It would be obvious to one of ordinary skill in the art to incorporate the radiographic and alphanumeric signage as taught by Roger into the radiopaque conducting elements as taught by Salahieh in view of Khalil, as this would increase the amount of information the marker can convey (i.e. beyond orientation or location, it could convey include date of manufacture, etc. ([Rogers 0081])).

Regarding claim 11, Salahieh teaches an implant ([0004]), comprising an electrode connector device (electrode 6, [0029]) according to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Khalil in view of Rogers as applied to claim 4 above, and further in view of US RE45030 E to Stevenson.
prima facie obvious (see MPEP 2144.07).
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Khalil in view of Rogers as applied to claim 6 above, and further in view of US 20140058494 to Ostroff.
Regarding claims 7 and 8, Salahieh in view of Khalil in view of Rogers discloses the invention substantially as claimed for the device of claim 1 and the uniform thickness of claim 6, however fails to state a particular thickness or range. Ostroff, which teaches a radiopaque marker for an IMD and thus exists in the applicant’s field of endeavor, teaches where, “in some embodiments the thickness of the radiopaque marker can be about 0.001 inches to about 0.01 inches” ([0054]), a range which overlaps with the applicant’s claimed range of a thickness of 50 pm of greater for the radiopaque marker, and would apply to the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792